Case: 20-50666     Document: 00516231999         Page: 1     Date Filed: 03/09/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         March 9, 2022
                                  No. 20-50666                          Lyle W. Cayce
                                                                             Clerk

   Troy Daniel Thoele,

                                                           Plaintiff—Appellant,

                                       versus

   Bryan Collier, in his official capacity as TDCJ Executive Director;
   Doctor Lanette Linthicum, In her official capacity as TDCJ Health
   Services Director; Warden Deborah Cockerall, in her official
   capacity as Warden of Boyd Unit; Texas Department of Criminal
   Justice; University of Texas Medical Branch,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:20-CV-364


   Before Smith, Costa, and Wilson, Circuit Judges.
   Per Curiam:*
          Troy Daniel Thoele sued the Texas Department of Criminal Justice
   and several of its officials over prison conditions during the COVID-19


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50666      Document: 00516231999           Page: 2     Date Filed: 03/09/2022

                                     No. 20-50666


   pandemic. The district court dismissed the suit because Thoele failed to
   exhaust his administrative remedies under the Prisoner Litigation Reform
   Act (PLRA). We AFFIRM.
                                           I
          In early May 2020, Thoele and three other inmates—Gregory Boone,
   Matthew Hansberger, and Ruben Ybanez—sued the individuals and entities
   (collectively, TDCJ) responsible for ensuring the health and safety of the
   inmates at their unit. The complaint alleges they suffer from pre-existing
   medical conditions that heighten the risk of severe illness or death from
   COVID-19.        It claims that TDCJ failed to provide reasonable
   accommodations for their comorbidities and take other precautions against
   the COVID-19 pandemic and, in so doing, violated their rights under the
   Eighth and Fourteenth Amendments, the Americans with Disabilities Act,
   and the Rehabilitation Act.
          The next month, the inmates filed a “Memorandum On PLRA
   Exhaustion.” The Memorandum details the PLRA’s requirement that an
   inmate exhaust all available administrative remedies before filing suit in
   federal court. It outlines the TDCJ’s two-step grievance procedure, which
   includes “a ‘Step 1 Grievance’ filed at the unit level[] and a ‘Step 2
   Grievance’ filed at the regional level if an inmate is not satisfied with the Step
   1 Response.” The inmates admitted that Thoele (the only inmate who filed
   a related Step 1 grievance) did not submit a Step 2 grievance until May 20,
   2020—several weeks after the inmates filed their complaint in district court.
   They contended, however, that they were not obligated to complete the
   grievance process because COVID-19 placed them in imminent danger and
   the TDCJ’s administrative procedures would not provide timely relief.
          TDCJ moved to dismiss the inmates’ complaint, asserting, among
   other things, that Thoele’s claims were unexhausted and thus barred under
   the PLRA. TDCJ attached as exhibits the inmates’ authenticated grievance
   records, including Thoele’s Step 1 grievance and TDCJ’s timely response.




                                           2
Case: 20-50666      Document: 00516231999          Page: 3    Date Filed: 03/09/2022

                                    No. 20-50666


   The inmates filed an opposition to TDCJ’s motion, in which they again
   asserted that the PLRA did not require exhaustion because the TDCJ’s
   administrative remedies were unavailable.
          The district court granted TDCJ’s motion. The court held that
   TDCJ’s grievance process was “available” for complaints about COVID-19.
   And, in light of the inmates’ admission that Thoele had failed to exhaust that
   process, the court dismissed the inmates’ claims.
                                          II
          We review a district court’s determination that a plaintiff failed to
   exhaust his administrative remedies de novo. Ruiz v. Brennan, 851 F.3d 464,
   468 (5th Cir. 2017).
          Although the PLRA requires exhaustion, “inmates are not required to
   specially plead or demonstrate exhaustion in their complaints.” Jones v.
   Bock, 549 U.S. 199, 216 (2007). Exhaustion is an affirmative defense, which
   “must be asserted by the defendant.” Carbe v. Lappin, 492 F.3d 325, 328
   (5th Cir. 2007). A failure to exhaust can be grounds for dismissal as a matter
   of law. Jones, 549 U.S. at 215–16. But, as with other affirmative defenses,
   dismissal is only appropriate at the Rule 12(b)(6) stage if the inmate’s failure
   to exhaust appears on the face of the pleadings. See id.; Basic Cap. Mgmt. v.
   Dynex Cap., Inc., 976 F.3d 585, 588 (5th Cir. 2020). If instead an exhaustion
   defense turns on “matters outside the pleadings”—and Thoele argues his
   Memorandum was an outside matter—a motion to dismiss “must be treated
   as one for summary judgment under Rule 56.” See Fed R. Civ. P. 12(d).
   “We have held that an appellate court can assume that a district court
   implicitly converted a dismissal to a summary judgment when it considered
   material outside of the complaint.” Muhammad v. Wiles, 841 F. App’x 681,
   684 (5th Cir. 2021).




                                          3
Case: 20-50666       Document: 00516231999          Page: 4   Date Filed: 03/09/2022

                                     No. 20-50666


            We thus will view the exhaustion ruling through the summary
   judgment standard. Trinity Marine Prods., Inc. v. United States, 812 F.3d 481,
   487 (5th Cir. 2016).
            As an initial matter, Thoele contends that TDCJ’s motion was
   premature because he was not properly notified and, therefore, did not have
   an opportunity to respond to TDCJ’s exhaustion argument. We disagree.
   Thoele understood from the beginning that the state would assert failure to
   exhaust. Thoele admits that the complaint’s failure to mention exhaustion
   or TDCJ’s grievance process “was intentional.” The inmates then filed
   their “Memorandum On PLRA Exhaustion,” detailing Thoele’s current
   status in the grievance process and contending that TDCJ’s administrative
   remedies were not “available” under the relevant caselaw. A month after
   that, the inmates filed a response to TDCJ’s motion to dismiss, citing the
   same evidence and reiterating the same “availability” arguments made in the
   Memorandum.
            Even if there were a notice problem, remand would be warranted only
   if Thoele points us to evidence that would create a genuine dispute of
   material fact. Atkins v. Salazar, 677 F.3d 667, 678 (5th Cir. 2011). But there
   is no dispute—indeed it is admitted—that Thoele did not exhaust before
   suing.
            That undisputed failure to exhaust resolves this case. Prisoners must
   exhaust “such administrative remedies as are available” before challenging
   prison conditions under section 1983 “or any other Federal law.” 42 U.S.C.
   § 1997e(a). The exhaustion requirement applies “irrespective of the forms
   of relief sought and offered through administrative avenues.” Booth v.
   Churner, 532 U.S. 731, 741 n.6 (2001). The “one significant qualifier” to the
   PLRA’s exhaustion mandate is that administrative “remedies must indeed
   be ‘available’ to the prisoner.” Ross v. Blake, 578 U.S. 632, 639 (2016).
            To prove this affirmative defense, TDCJ must show that (1)
   administrative remedies were available and (2) Thoele failed to exhaust




                                          4
Case: 20-50666      Document: 00516231999          Page: 5    Date Filed: 03/09/2022

                                    No. 20-50666


   them. Cantwell v. Sterling, 788 F.3d 507, 508–09 (5th Cir. 2015) (per curiam).
   Thoele admitted that he did not exhaust, so the only dispute is about the first
   requirement.
          There are “circumstances in which an administrative remedy,
   although officially on the books, is not capable of use to obtain relief.” Ross,
   578 U.S. at 643. One situation is when the grievance process “operates as a
   simple dead end—with officers unable or consistently unwilling to provide
   any relief.” Id. Thoele invokes that exception, arguing that TDCJ’s
   administrative procedure is too slow and inadequate to ensure the health and
   welfare of inmates in the context of the COVID-19 pandemic.
          Valentine v. Collier, 978 F.3d 154 (5th Cir. 2020), rejects Thoele’s
   argument. That case from the early days of the COVID-19 pandemic
   considered TDCJ’s motion to stay an injunction directing its response to the
   virus. In granting the stay, we held that the claims asserted in the prisoners’
   complaint were unexhausted. Id. at 158. In reaching that holding, we
   determined that the PLRA required exhaustion because TDCJ’s grievance
   procedures were available. Id. at 161. Although TDCJ conceded that its
   grievance process was inadequate in light of COVID-19, we explained that
   inadequacy is not synonymous with unavailability. Id. Under the PLRA,
   courts are precluded from deciding whether requiring full “exhaustion would
   be unjust or inappropriate in a given case.” Id. at 162 (quoting Ross, 578 U.S.
   at 641). Because TDCJ’s conduct showed “that it was capable of providing
   ‘some relief’” through the grievance process, that process was still available
   to the prisoners and thus mandatory under the PLRA. Id. (quoting Ross, 578
   U.S. at 642). It did not matter that “TDCJ’s grievance process was lengthy
   and unlikely to provide necessary COVID-19 relief.” Id. Valentine stated
   that “emergencies are not ‘license to carve out new exceptions to the
   PLRA’s exhaustion requirement, an area where our authority is
   constrained.’” Id. at 161 (quoting Dillon v. Rogers, 596 F.3d 260, 270 (5th
   Cir. 2010)).




                                          5
Case: 20-50666        Document: 00516231999             Page: 6      Date Filed: 03/09/2022

                                         No. 20-50666


           Thoele recognizes Valentine as the “sister case” to this dispute. He
   complains, however, that the inmates in Valentine were afforded extensive
   discovery and an eighteen-day trial, while his claims were dismissed without
   similar due process. But discovery could not help Thoele overcome TDCJ’s
   exhaustion defense. So long as the TDCJ’s administrative procedure grants
   “authority to take some action in response to a complaint,” that procedure is
   considered available, even if it cannot provide the particular “remedial action
   an inmate demands.” See Booth, 532 U.S. at 736, 741 (emphasis added).
   Considering all the evidence in the light most favorable to Thoele, TDCJ’s
   written response to Thoele’s Step 1 grievance shows that TDCJ’s grievance
   process could provide at least some relief to Thoele. 1 That process may have
   been “suboptimal.” See Valentine, 978 F.3d at 162. “But it was available” as
   a matter of law and thus, Thoele was “required to exhaust it before bringing
   this suit.” Id.
                                             ***
           The judgment is AFFIRMED.




           1
            For example, TDCJ’s response indicates that it addressed inmates’ pandemic
   concerns by, among other things, (1) issuing face masks to all inmates, (2) providing them
   with bleach on a bi-weekly basis, (3) making extra soap available upon request, and (4)
   engaging a “special cleaning crew” to sterilize common areas.




                                               6